Case 1:20-cv-02455-STA-cgc Document 61 Filed 06/14/21 Page 1 of 10                        PageID 1053




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                              EASTERN DIVISION
 ______________________________________________________________________________

 MARYKAY MUTTERS-
 EDELMAN,

               Plaintiff,

 v.                                                          No. 1:20-2455-STA-cgc

 TERRY ABERNATHY,
 et al.,

             Defendants.
 ______________________________________________________________________________

  ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                                      AND
        CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
 ______________________________________________________________________________

        Before the Court is the United States Magistrate Judge’s Report and Recommendation

 (ECF No. 54) that the motion to dismiss of Defendant Terry Abernathy (ECF No. 25), motion to

 dismiss of Defendant Kimberly Boals (ECF No. 26), and motion to dismiss of Defendants

 Timothy Baker, Kathy Berryman, and Peggy Berryman (ECF No. 38) be granted. Plaintiff has

 filed objections to the Report and Recommendation, (ECF No. 56,) and Defendants have

 responded to those objections. (ECF Nos. 58, 59, 60.) Having reviewed the Magistrate Judge’s

 Report and Recommendations de novo and the entire record of the proceedings, the Court hereby

 ADOPTS the Report in its entirety for the following reasons.

        The summary of the pleadings set out by the Magistrate Judge is not disputed.

        This action arises from Plaintiff’s allegations that she is one of the rightful heirs to
        132 acres of farmland and a homestead located on Chewalla Road in McNairy
        County, Tennessee (the “Property”). On June 25, 2020, Plaintiff filed a pro se
        Complaint against Abernathy, Boals, Peggy Berryman, Kathy Berryman, and
        Baker (collectively “Defendants”). (D.E. #1). On August 7, 2020, Plaintiff filed
Case 1:20-cv-02455-STA-cgc Document 61 Filed 06/14/21 Page 2 of 10                      PageID 1054




        an Amended Complaint pursuant to Rule 15(a)(1). (D.E. #10). Plaintiff’s
        Amended Complaint alleges that she resides in Benton, Arkansas, that all
        Defendants reside in McNairy County, Tennessee, that the amount in controversy
        is in excess of $75,000, that jurisdiction is proper for her state claims on the basis
        of diversity of citizenship pursuant to 28 U.S.C. § 1332, and that jurisdiction is
        proper for her federal constitutional claims pursuant to 28 U.S.C. § 1331.

 (Rep. & Rec. p. 2, ECF No. 54.)

        The Magistrate Judge also summarized the allegations of the amended complaint.

        On December 7, 1967, Brooks Derryberry “created an Estate by the Entireties in
        and to the entire interest in the Property . . . whereby he deeded his home and all
        real property to Rubye Derryberry and her heirs.” (Am. Compl. ¶¶ 2-3 & Exh. 1)
        (the “Warranty Deed”). Brooks and Rubye Derryberry had no children. (Am.
        Compl. ¶ 14). Plaintiff is Brooks and Rubye Derryberry’s niece. (Am. Compl. ¶
        14).

        Rubye Derryberry died in 1970. (Am. Compl. ¶ 4). Brooks Derryberry then
        married his second wife, Hattie Baker, in 1983. (Am. Compl. ¶ 5). Plaintiff
        alleges that, after his remarriage to Hattie Baker, Brooks Derryberry made no
        change to the Warranty Deed, “as it was his and his former wife’s . . . intent for
        their real property to pass to [Rubye Derryberry’s] heirs only.” (Am. Compl. ¶ 5).
        Brooks Derryberry died in 1997. (Id. ¶ 4). Plaintiff alleges that Rubye
        Derryberry’s heirs/remaindermen took constructive possession of the Property
        and maintained constructive possession going forward. (Id. ¶ 4).

        Hattie Baker died in 2015. (Id. ¶ 6). Thereafter, Plaintiff alleges that Peggy
        Berryman, Kathy Berryman, and Timothy Baker sought the assistance of
        Abernathy, an attorney, and Boals, the Clerk and Master of the McNairy County
        Chancery Court, “to unlawfully convey the real property to themselves” (Id. ¶ 6,
        8). Plaintiff alleges that Defendants conspired to cause the unlawful removal of
        the Warranty Deed from the records of the McNairy County Courthouse and
        replaced it with an Executor’s Deed with the notation “HATTIE BAKER ONLY
        HEIR.” (Id. ¶¶ 1-2, 7-9, 11, 13). Plaintiff argues that this unlawful recording
        incorrectly reflects that Peggy Berryman, Kathy Berryman, and Timothy Baker,
        who are Hattie Baker’s adult children, are the rightful owners of the Property.
        (Id.) Plaintiff alleges that, in an effort to conceal their unlawful activities,
        Abernathy and Boals “coached and aided” Peggy Berryman, Kathy Berryman,
        and Timothy Baker in the unlawful entry of two Quit Claim Deeds” whereby the
        Property was granted to Joshua Berryman and Anthony Berryman as tenants in
        common. (Id. ¶ 16). Although Plaintiff does not clearly identify these causes of
        action, it is RECOMMENDED that her Amended Complaint be construed to raise
        claims of fraud and civil conspiracy to commit fraud under Tennessee law.




                                                  2
Case 1:20-cv-02455-STA-cgc Document 61 Filed 06/14/21 Page 3 of 10                       PageID 1055




        Plaintiff alleges that “there was no Notice (Due Process) provided to Plaintiff or
        any of the remaindermen by the Defendants of any proceedings in any Court
        relating to the taking of their real property in McNairy County, Tennessee.” (Id. ¶
        10). Plaintiff alleges that, on two occasions, Boals refused to allow Plaintiff to file
        the unprobated will of Brooks Derryberry in violation of her First Amendment
        rights. (Id. ¶¶ 20, 21). Plaintiff further alleges that Abernathy emailed her a letter
        threatening to interfere with her First Amendment rights to free speech and “to
        make filings in the Court” if she complained of his fraudulent activities. (Id. ¶ 22).
        Plaintiff alleges that Abernathy’s conduct constitutes an effort to intimidate and
        harass her and to prevent her from exercising her constitutional rights. (Id.)

        Plaintiff’s Amended Complaint seeks the following relief: (1) judgment against
        each Defendant for monetary damages; (2) judgment against Peggy Berryman,
        Kathy Berryman, and Baker “striking the fraudulent Executor’s Deed and
        associated Quit Claim Deeds, or reference thereto from all records at the McNairy
        County Courthouse”; (3) judgment “reinstating the Warranty Deed” in the
        McNairy County records; (4) judgment “directing the McNairy County Register
        and McNairy County Chancery Court to immediate process Plaintiff’s Affidavit
        of Ownership in the Real Property” and “to cause all records associated with this
        real property to reflect that Plaintiff is an heir to Rubye Derryberry and a
        remainderman,” as reflected in the Warranty Deed. (Id. at PageID 36-37, ¶¶ 1-8).

 (Id. at pp. 2-4 (footnotes omitted).)

        The Magistrate Judge determined that the “central issue” presented in Defendants’

 motions was whether Plaintiff’s allegations have already been raised in McNairy County

 Chancery Court in In re Hattie Faye Baker, Number P-1252 (the “Underlying Case”), which, at

 the time that the Report and Recommendation was issued, was proceeding on appeal. (Id. at p.

 5.)   Defendants argued that, pursuant to the doctrine announced in Colorado River Water

 Conservation District v. United States, 424 U.S. 800, 813-17 (1976), and its progeny, this Court

 should decline to exercise its jurisdiction. Defendants Abernathy and Boals also argued that the

 constitutional claims against them failed as a matter of law. (Id.) The Magistrate Judge found

 both arguments to be meritorious and has recommended that the three motions to dismiss be

 granted.




                                                  3
Case 1:20-cv-02455-STA-cgc Document 61 Filed 06/14/21 Page 4 of 10                      PageID 1056




        Plaintiff does not object to the recommendation of the Magistrate Judge that her claims

 be construed as claims of fraud and civil conspiracy under Tennessee state law. (Obj. p. 7, ECF

 No. 56.) Instead, her objections relate to the remaining portions of the Report and

 Recommendation. In essence, Plaintiff contends that the decision of the Tennessee Court of

 Appeals “presents questions bearing on substantial public imports necessitating federal review.”

 (Obj. p. 6, ECF No. 56.) She states that the state court decision “conflicts with its prior decisions

 on [the] same issue” and, thus, “depriv[es] her of her Equal Protection of the Laws.” (Id.)

        The parties dispute whether the Court can rely on Colorado River in declining to accept

 jurisdiction over Plaintiff’s state law claims. As noted by the Magistrate Judge, the Colorado

 River doctrine allows a federal court to abstain from exercising jurisdiction over a matter “in

 deference to a parallel state-court proceeding if abstention will best promote the values of

 efficient dispute resolution and judicial economy.” Gentry v. Wayne Cnty., 2010 WL 4822749 at

 *2 (E.D. Mich. Nov. 22, 2010). A two-part test is used in determining whether abstention is

 proper under Colorado River. First, the district court must find that the concurrent state and

 federal actions are parallel. Romine v. Compuserve Corp., 160 F.3d 337, 339–340 (6th Cir.

 1998). If the actions are parallel, the district court must consider various factors in determining

 whether abstention is warranted.1 Id. at 340–341. As the parties contesting jurisdiction, it is




 1
    While declining to prescribe a “hard and fast rule,” the Supreme Court has set out six factors
 that may be considered and weighed in determining whether exceptional circumstances exist that
 would permit a federal district court to decline exercising jurisdiction: (1) assumption by either
 court over a res; (2) the relative inconvenience of the forums; (3) the avoidance of piecemeal
 litigation; (4) the order in which jurisdiction was obtained by the concurrent forums; (5) whether
 and to what extent federal law provides the rules of decision on the merits; and (6) the adequacy
 of the state proceedings in protecting the rights of the party invoking federal jurisdiction. Wilton
 v. Seven Falls Co., 55 U.S. 277, 285-86 (1995).


                                                  4
Case 1:20-cv-02455-STA-cgc Document 61 Filed 06/14/21 Page 5 of 10                      PageID 1057




 Defendants’ burden to prove that abstention is proper. See Answers in Genesis of Ky., Inc. v.

 Creation Ministries, Int’l, Ltd., 556 F.3d 459, 467 (6th Cir. 2009).

        As for the first step, to show parallelism, Defendants must demonstrate that “(1) the

 parties are substantially similar and (2) [Plaintiff’s] claims against [Defendants] are predicated

 on the same allegations as to the same material facts.” Doe v. Ann Arbor Pub. Schools, 2012 WL

 1110015 at *3 (E.D. Mich. April 3, 2012). Defendants have made this showing.

        However, at the second step the Court cannot find that abstention is warranted because

 the Tennessee Court of Appeals affirmed the decision of the McNairy County Chancery Court,

 In re Est. of Baker, 2021 WL 1265166 (Tenn. Ct. App. Apr. 6, 2021), and the time for Plaintiff

 to file for permission to appeal to the Tennessee Supreme Court has expired under Tennessee

 Rule of Appellate Procedure 11.2 Consequently, there is no longer a pending state court action to

 which this Court can defer. See Chellman–Shelton v. Glenn, 197 F. App’x 392, 394395 (6th Cir.

 2006) (finding that the district court erred in abstaining, because, “[w]hen the district court

 abstained, the related state court action between these parties had already concluded, so there

 was no pending state court proceeding to which the district court could defer”); Gottfried v. Med.

 Planning Servs., Inc., 142 F.3d 326, 329 (6th Cir.1998) (When “there is no presently ongoing

 state proceeding parallel to the federal case, the exceptional circumstances necessary for

 Colorado River abstention do not exist.”).

        However, even though Colorado River does not apply, this Court finds that the doctrine

 of collateral estoppel provides support for the dismissal of the state law claims. Collateral

 estoppel applies when “(1) the law of collateral estoppel in the state in which the issue was

 litigated would preclude relitigation of such issue, and (2) the issue was fully and fairly litigated




                                                  5
Case 1:20-cv-02455-STA-cgc Document 61 Filed 06/14/21 Page 6 of 10                       PageID 1058




 in the state court.” In re Markowitz, 190 F.3d 455, 461 (6th Cir. 1999). In Tennessee, “[o]nce an

 issue has been actually or necessarily determined by a court of competent jurisdiction, the

 doctrine of collateral estoppel renders the determination conclusive on the parties and their

 privities in subsequent litigation, even when the claims or causes of action are different.” State ex

 rel. Cihlar v. Crawford, 39 S.W.3d 172, 179 (Tenn. Ct. App. 2000). That is, the doctrine “bars

 the same parties or their privies from relitigating in a later proceeding legal or factual issues that

 were actually raised and necessarily determined in an earlier proceeding.” Mullins v. State, 294

 S.W.3d 529, 534 (Tenn. 2009)

        To prevail on collateral estoppel claim, the party asserting the doctrine must establish:

        (1) that the issue to be precluded is identical to an issue decided in an earlier
        proceeding, (2) that the issue to be precluded was actually raised, litigated, and
        decided on the merits in the earlier proceeding, (3) that the judgment in the earlier
        proceeding has become final, (4) that the party against whom collateral estoppel is
        asserted was a party or is in privity with a party to the earlier proceeding, and (5)
        that the party against whom collateral estoppel is asserted had a full and fair
        opportunity in the earlier proceeding to contest the issue now sought to be
        precluded.

 Id. at 535 (citations omitted).

        Here, Plaintiff attempts to re-argue matters that have been determined by the Tennessee

 Court of Appeals. The parties are the same, except for Defendant Boals, and the issues are the

 same. Plaintiff had “a full and fair opportunity” both in the McNairy Chancery Court and in the

 Tennessee Court of Appeals “to contest the issue now sought to be precluded.”

        The Court of Appeals found that Plaintiff “claims an interest in the estate of the second

 wife of her uncle, who was originally married to the petitioner’s aunt. Because the property at

 issue was held by the petitioner’s aunt and uncle as a tenancy by the entireties, the uncle owned


 2
  This time had not expired at the time that the Magistrate Judge issued the Report and
 Recommendation.

                                                   6
Case 1:20-cv-02455-STA-cgc Document 61 Filed 06/14/21 Page 7 of 10                        PageID 1059




 the property in fee simple upon the aunt’s death. We conclude that the petitioner’s claim is

 without merit, and we affirm the decision of the trial court.” In re Est. of Baker, 2021 WL

 1265166 at *1.      The Court of Appeals looked at the law in Tennessee concerning deed

 interpretation in finding that Plaintiff has no interest in the real property in question in that case

 and in the present case. “Contrary to the apparent assumption underlying some of Petitioner’s

 arguments, Mr. Derryberry did not hold a life estate upon Rubye’s death. Rather, in accordance

 with the law pertaining to a tenancy by the entireties, he held the Farm in fee simple. … We

 agree and conclude that the reasonable interpretation of the language used in the 1967 deed is

 that the instrument conveyed a tenancy by the entirety, thereby depriving Petitioner of any

 interest in the Farm.” Id. at *4. The Court rejected Plaintiff’s allegations of fraud.

         The assertions of fraud made in the petition are irrelevant because the 1967 deed
         is the determinative document. Conclusory statements of fraud do not constitute
         factual allegations entitled to the presumption of truth. If we assume the truth of
         Petitioner’s underlying factual assertions, they do not change the outcome of the
         case. At Rubye’s death, Mr. Derryberry obtained fee simple ownership of the
         Farm and Petitioner and her family had no legal interest in the subsequent
         disposition of the property.

         The allegations of fraud and theft in the complaint stem from Petitioner’s
         erroneous view of the law and are without merit.

 Id. at *5.

         This Court finds that Plaintiff is collaterally estopped from re-litigating the issue of the

 ownership of Mr. Derryberry’s farm because that issue has been determined by the Tennessee

 Court of Appeals. And, just as the state court found, this Court also finds that Plaintiff’s

 allegations of fraud “stem from [her] erroneous view of the law and are without merit.”

         Plaintiff argues that the Court of Appeals decision was contrary to prior state court

 decisions. Federal courts do not sit as appellate courts for state courts that have decided matters

 of state law. A federal court deciding a diversity case under state law must apply the law of the

                                                   7
Case 1:20-cv-02455-STA-cgc Document 61 Filed 06/14/21 Page 8 of 10                    PageID 1060




 state’s highest court, and, if the state’s highest court has not decided the applicable law, the

 federal court must ascertain the state law from “all relevant data.” Bailey v. V. & O Press Co.,

 770 F.2d 601, 604 (6th Cir.1985). A state’s intermediate appellate court decision is a “datum for

 ascertaining state law which is not to be disregarded by a federal court unless it is convinced by

 other persuasive data that the highest court of the state would decide otherwise.” FL Aerospace

 v. Aetna Casualty & Sur. Co., 897 F.2d 214, 218–19 (6th Cir.) (quoting West v. American Tel. &

 Tel. Co., 311 U.S. 223, 237 (1940)). In the present case, Plaintiff has pointed to no law to

 indicate that the Tennessee Supreme Court would have made a decision contrary to that of the

 Court of Appeals. Because the Tennessee Court of Appeals found against Plaintiff on an issue

 central to the present case, this Court is collaterally estopped from making a different

 determination.

        As noted by Defendants, Plaintiff has not made specific objections to the Magistrate

 Judge’s recommendation that the First Amendment and due process claims be dismissed.

 Accordingly, the Court adopts that portion of the Report and Recommendation on this ground.

        In summary, Plaintiff’s objections are OVERRULED, the Report and Recommendation

 of the Magistrate Judge is ADOPTED in its entirety, and the motions to dismiss of Defendant

 Terry Abernathy (ECF No. 25), Defendant Kimberly Boals (ECF No. 26), and Defendants

 Timothy Baker, Kathy Berryman, and Peggy Berryman (ECF No. 38) are GRANTED.

 Judgment will be entered in favor of Defendants.3

        The Court must also consider whether Plaintiff should be allowed to appeal this decision

 in forma pauperis, should she seek to do so. Pursuant to the Federal Rules of Appellate



 3
  To the extent that any claims remain against the unserved Doe Defendants, those claims are
 dismissed without prejudice.


                                                 8
Case 1:20-cv-02455-STA-cgc Document 61 Filed 06/14/21 Page 9 of 10                       PageID 1061




 Procedure, a non-prisoner desiring to proceed on appeal in forma pauperis must obtain pauper

 status under Fed. R. App. P. 24(a). See Callihan v. Schneider, 178 F.3d 800, 803-04 (6th Cir.

 1999). Rule 24(a) provides that if a party seeks pauper status on appeal, she must first file a

 motion in the district court, along with a supporting affidavit. Fed. R. App. P. 24(a)(1).

 However, Rule 24(a) also provides that if the district court certifies that an appeal would not be

 taken in good faith, or otherwise denies leave to appeal in forma pauperis, the party must file her

 motion to proceed in forma pauperis in the Court of Appeals. Fed. R. App. P. 24(a)(4)-(5).

        The good faith standard is an objective one. Coppedge v. United States, 369 U.S. 438,

 445 (1962). The test for whether an appeal is taken in good faith is whether the litigant seeks

 appellate review of any issue that is not frivolous. Id. It would be inconsistent for a district court

 to determine that Defendants are entitled to dismissal but the action has sufficient merit to

 support an appeal in forma pauperis. The same considerations that lead the Court to grant

 Defendants’ motions to dismiss also compel the conclusion that an appeal would not be taken in

 good faith.

        It is CERTIFIED, pursuant to Fed. R. App. P. 24(a), that any appeal in this matter by

 Plaintiff is not taken in good faith. Leave to proceed on appeal in forma pauperis is, therefore,

 DENIED. 4




 4
   Pursuant to Fed. R. App. P. 3(a), any notice of appeal should be filed in this court. A motion
 to appeal in forma pauperis then should be filed directly in the United States Court of Appeals
 for the Sixth Circuit. Unless she is specifically instructed to do so, Plaintiff should not send to
 this court copies of documents intended for filing in the Sixth Circuit.
                                                   9
Case 1:20-cv-02455-STA-cgc Document 61 Filed 06/14/21 Page 10 of 10                        PageID 1062




         Accordingly, if Plaintiff files a notice of appeal, she must also pay the full appellate filing

  fee or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit

  Court of Appeals within thirty (30) days.

         IT IS SO ORDERED.

                                                s/ S. Thomas Anderson
                                                S. THOMAS ANDERSON
                                                CHIEF UNITED STATES DISTRICT JUDGE

                                                Date: June 14, 2021.




                                                   10
